Exhibit 10.1




SHARE EXCHANGE AGREEMENT

 

This Share Exchange Agreement, dated as of May 14, 2010 (this “Agreement”) by
and among Powrtec Corporation, a Delaware corporation (“Powrtec”), a majority of
the stockholders of Powrtec (the “Powrtec Majority Shareholders”),
School4Chauffeurs, Inc., a Delaware corporation (“SFCF”), and the majority
stockholder of SFCF (the “SFCF Controlling Stockholder”).

 

WHEREAS, the Powrtec Majority Shareholders own ___% of the issued and
outstanding ordinary shares of Powrtec (such shares being hereinafter referred
to as the “Powrtec Shares”); and

 

WHEREAS, (i) the Powrtec Majority Shareholders and Powrtec believe it is in the
best interests of Powrtec and its stockholders (the “Powrtec Shareholders”) to
exchange 1,859,772 of the issued and outstanding shares of common stock (the
“Powrtec Shares”) for 1,750,000 newly-issued shares of common stock, $0.001 per
vale per share, of SFCF (the “SFCF Common Stock”), as set forth on Schedule I
hereto which, at the time of this Agreement, represents approximately 70% of the
issued and outstanding shares of SFCF Common Stock (the “SFCF Shares”), and (ii)
SFCF believes it is in its best interest and the best interest of its
stockholders to acquire the Powrtec Shares in exchange for the SFCF Shares, all
upon the terms and subject to the conditions set forth in this Agreement (the
“Share Exchange”); and

 

WHEREAS, it is the intention of the parties that: (i) the Share Exchange shall
qualify as a tax-free reorganization under Section 368(a)(1)(B) of the Internal
Revenue Code of 1986, as amended (the “Code”); and (ii) the Share Exchange shall
qualify as a transaction in securities exempt from registration or qualification
under the Securities Act of 1933, as amended and in effect on the date of this
Agreement (the “Securities Act”); and

 

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto agree as follows:

 

ARTICLE I

 

EXCHANGE OF POWRTEC SHARES FOR SFCF SHARES

 

Section 1.1  Agreement to Exchange Powrtec Shares for SFCF Shares. On the
Closing Date (as hereinafter defined) and upon the terms and subject to the
conditions set forth in this Agreement, the Powrtec Shareholders shall assign,
transfer, convey and deliver the Powrtec Shares to SFCF.  In consideration and
exchange for the Powrtec Shares, SFCF shall issue, transfer, convey and deliver
the SFCF Shares to the Powrtec Shareholders.

  

Section 1.2  Closing and Actions at Closing. The closing of the Share Exchange
(the “Closing”) shall take place remotely via the exchange of documents and
signatures at 10:00 a.m. Pacific Time on the day the conditions to closing set
forth in Articles V and VI herein have been satisfied or waived, or at such
other time and date as the parties hereto shall agree in writing (the “Closing
Date”).

 

Section 1.3  Directors of SFCF at Closing Date. On the Closing Date, the board
of directors of SFCF (the “SFCF Board”) shall appoint five members to the SFCF
Board.

 

Section 1.4  Officers of SFCF at Closing Date. On the Closing Date, the SFCF
Board shall appoint Grant Jasmin to serve as President, Chief Executive Officer,
and Secretary; and Len Wood to serve as Chief Financial Officer and Treasurer.








1




--------------------------------------------------------------------------------

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF SFCF

 

SFCF represents, warrants and agrees that all of the statements in the following
subsections of this Article II are true and complete as of the date hereof.

 

Section 2.1  Corporate Organization

 

A.

 SFCF is a corporation duly organized, validly existing and in good standing
under the laws of Delaware, and has all requisite corporate power and authority
to own its properties and assets and governmental licenses, authorizations,
consents and approvals to conduct its business as now conducted and is duly
qualified to do business and is in good standing in each jurisdiction in which
the nature of its activities makes such qualification and being in good standing
necessary, except where the failure to be so qualified and in good standing will
not have a Material Adverse Effect on the activities, business, operations,
properties, assets, condition or results of operation of SFCF. “Material Adverse
Effect” means, when used with respect to SFCF, any event, occurrence, fact,
condition, change or effect, which, individually or in the aggregate, would
reasonably be expected to be materially adverse to the business, operations,
properties, assets, condition (financial or otherwise), or operating results of
SFCF, or materially impair the ability of SFCF to perform its obligations under
this Agreement, excluding any change, effect or circumstance resulting from (i)
the announcement, pendency or consummation of the transactions contemplated by
this Agreement, or (ii) changes in the United States securities markets
generally.

 

B. 

Copies of the articles of incorporation and by-laws of SFCF with all amendments
thereto, as of the date hereof (the “SFCF Charter Documents”), have been
furnished to the Powrtec Shareholders and to Powrtec, and such copies are
accurate and complete as of the date hereof. The minute books of SFCF are
current as required by law, contain the minutes of all meetings of the SFCF
Board and stockholders of SFCF from its date of incorporation to the date of
this Agreement, and adequately reflect all material actions taken by the SFCF
Board and stockholders of SFCF. SFCF is not in violation of any of the
provisions of the SFCF Charter Documents.

 

Section 2.2  Capitalization of SFCF.

 

A. 

The authorized capital stock of SFCF consists of 100,000,000 shares authorized
as Common Stock, par value $0.001, and 5,000,000 shares authorized as Preferred
Stock, par value $0.001, of which 2,500,000 shares of common stock are issued
and outstanding, immediately prior to this Share Exchange.  There are no
preferred shares issued and outstanding.

 

B. 

All of the issued and outstanding shares of Common Stock of SFCF immediately
prior to this Share Exchange are, and all shares of Common Stock of SFCF when
issued in accordance with the terms hereof will be, duly authorized, validly
issued, fully paid and non-assessable, have been issued in compliance with all
applicable U.S. federal and state securities laws and state corporate laws, and
have been issued free of preemptive rights of any security holder. Except with
respect to securities to be issued in connection with the Private Placement and
to the Powrtec Shareholders pursuant to the terms hereof, as of the date of this
Agreement there are no outstanding or authorized options, warrants, agreements,
commitments, conversion rights, preemptive rights or other rights to subscribe
for, purchase or otherwise acquire or receive any shares of SFCF’s capital
stock, nor are there or will there be any outstanding or authorized stock
appreciation, phantom stock, profit participation or similar rights, pre-emptive
rights or rights of first refusal with respect to SFCF or any Common Stock, or
any voting trusts, proxies or other agreements, understandings or restrictions
with respect to the voting of SFCF’s capital stock. There are no registration or
anti-dilution rights, and there is no voting trust, proxy, rights plan,
anti-takeover plan or other agreement or understanding to which SFCF is a party
or by which it is bound with respect to any equity security of any class of
SFCF. SFCF is not a party to, and it has no knowledge of, any agreement
restricting the transfer of any shares of the capital stock of SFCF.  The
issuance of all of the shares of SFCF described in this Section 2.2 have been,
or will be, as applicable, in compliance with U.S. federal and state securities
laws and state corporate laws and no stockholder of SFCF has any right to
rescind or bring any other claim against SFCF for failure to comply with the
Securities Act of 1933, as amended (the “Securities Act”), or state securities
laws.

 

C.

There are no outstanding contractual obligations (contingent or otherwise) of
SFCF to retire, repurchase, redeem or otherwise acquire any outstanding shares
of capital stock of, or other ownership interests in, SFCF or to provide funds
to or make any investment (in the form of a loan, capital contribution or
otherwise) in any other person.

 

Section 2.3 Subsidiaries and Equity Investments. SFCF does not directly or
indirectly own any capital stock or other securities of, or any beneficial
ownership interest in, or hold any equity or similar interest, or have any
investment in any corporation, limited liability company, partnership, limited
partnership, joint venture or other company, person or other entity.

 





2




--------------------------------------------------------------------------------

Section 2.4 Authorization, Validity and Enforceability of Agreements. SFCF has
all corporate power and authority to execute and deliver this Agreement and all
agreements, instruments and other documents to be executed and delivered in
connection with the transactions contemplated by this Agreement to perform its
obligations hereunder and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement by SFCF and the
consummation by SFCF of the transactions contemplated hereby and thereby, have
been duly authorized by all necessary corporate action of SFCF, and no other
corporate proceedings on the part of SFCF are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby and thereby.
This Agreement constitutes the valid and legally binding obligation of SFCF and
is enforceable in accordance with its terms, except as such enforcement may be
limited by general equitable principles, or by bankruptcy, insolvency and other
similar laws affecting the enforcement of creditors rights generally. SFCF does
not need to give any notice to, make any filings with, or obtain any
authorization, consent or approval of any government or governmental agency or
other person in order for it to consummate the transactions contemplated by this
Agreement, other than filings that may be required or permitted under states
securities laws, the Securities Act and/or the Exchange Act resulting from the
issuance of the SFCF Shares or securities in connection with the Private
Placement.




Section 2.5  No Conflict or Violation. Neither the execution and delivery of
this Agreement by SFCF, nor the consummation by SFCF of the transactions
contemplated hereby will: (i) contravene, conflict with, or violate any
provision of the SFCF Charter Documents; (ii) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge or other
restriction of any government, governmental agency, court, administrative panel
or other tribunal to which SFCF is subject, (iii) conflict with, result in a
breach of, constitute a default (or an event or condition which, with notice or
lapse of time or both, would constitute a default) under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice under any agreement, contract, lease, license,
instrument or other arrangement to which SFCF is a party or by which it is
bound, or to which any of its assets or properties are subject; or (iv) result
in or require the creation or imposition of any encumbrance of any nature upon
or with respect to any of SFCF’s assets, including without limitation the SFCF
Shares.

 

Section 2.6  Agreements. Except as disclosed on documents filed with the
Securities and Exchange Commission (the “Commission”), SFCF is not a party to or
bound by any contracts, including, but not limited to, any:

 

A. 

employment, advisory or consulting contract;

 

B. 

plan providing for employee benefits of any nature, including any severance
payments;

 

C. 

lease with respect to any property or equipment;

 

D. 

contract, agreement, understanding or commitment for any future expenditure in
excess of $5,000 in the aggregate;

 

E. 

contract or commitment pursuant to which it has assumed, guaranteed, endorsed,
or otherwise become liable for any obligation of any other person, entity or
organization; or

 

F. 

agreement with any person relating to the dividend, purchase or sale of
securities, that has not been settled by the delivery or payment of securities
when due, and which remains unsettled upon the date of this Agreement, except
with respect to the SFCF Shares or the securities to be issued pursuant to the
Securities Purchase Agreement.

 

SFCF has provided to Powrtec and the Powrtec Shareholders, prior to the date of
this Agreement, true, correct and complete copies of each contract (whether
written or oral), including each amendment, supplement and modification thereto
(the “SFCF Contracts”).  The Company shall satisfy all liabilities due under the
SFCF Contracts as of the date of Closing.  All such liabilities shall be
satisfied or released at or prior to Closing.  Any amounts accrued post-Closing
shall be the sole responsibility of Powrtec.

 

Section 2.7  Litigation. There is no action, suit, proceeding or investigation
(“Action”) pending or, to the knowledge of SFCF, currently threatened against
SFCF or any of its affiliates, that may affect the validity of this Agreement or
the right of SFCF to enter into this Agreement or to consummate the transactions
contemplated hereby or thereby. There is no Action pending or, to the knowledge
of SFCF, currently threatened against SFCF or any of its affiliates, before any
court or by or before any governmental body or any arbitration board or
tribunal, nor is there any judgment, decree, injunction or order of any court,
governmental department, commission, agency, instrumentality or arbitrator
against SFCF or any of its affiliates. Neither SFCF nor any of its affiliates is
a party or subject to the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality. There is no Action
by SFCF or any of its affiliates relating to SFCF currently pending or which
SFCF or any of its affiliates intends to initiate.




Section 2.8  Compliance with Laws. SFCF has been and is in compliance with, and
has not received any notice of any violation of any, applicable law, order,
ordinance, regulation or rule of any kind whatsoever, including without
limitation the Securities Act, the Exchange Act, the applicable rules and
regulations of the SEC or the applicable securities laws and rules and
regulations of any state.

 





3




--------------------------------------------------------------------------------

Section 2.9  Financial Statements; SEC Filings.

 

A. 

SFCF’s financial statements (the “Financial Statements”) contained in its
periodic reports filed with the SEC have been prepared in accordance with
generally accepted accounting principles applicable in the United States of
America (“U.S. GAAP”) applied on a consistent basis throughout the periods
indicated, except that those Financial Statements that are not audited do not
contain all footnotes required by U.S. GAAP. The Financial Statements fairly
present the financial condition and operating results of SFCF as of the dates,
and for the periods, indicated therein, subject to normal year-end audit
adjustments. SFCF has no material liabilities (contingent or otherwise). SFCF is
not a guarantor or indemnitor of any indebtedness of any other person, entity or
organization. SFCF maintains a standard system of accounting established and
administered in accordance with U.S. GAAP.

 

B.

SFCF has timely made all filings with the SEC that it has been required to make
under the Securities Act and the Exchange Act (the “Public Reports”). Each of
the Public Reports has complied in all material respects with the applicable
provisions of the Securities Act, the Exchange Act, and the Sarbanes/Oxley Act
of 2002 (the “Sarbanes/Oxley Act”) and/or regulations promulgated thereunder.
None of the Public Reports, as of their respective dates, contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements made therein not misleading. There is no event, fact or
circumstance that would cause any certification signed by any officer of SFCF in
connection with any Public Report pursuant to the Sarbanes/Oxley Act to be
untrue, inaccurate or incorrect in any respect. There is no revocation order,
suspension order, injunction or other proceeding or law affecting the trading of
SFCF’s Common Stock, it being acknowledged that none of SFCF’s securities are
approved or listed for trading on any exchange or quotation system.

 

Section 2.10  Books, Financial Records and Internal Controls. All the accounts,
books, registers, ledgers, SFCF Board minutes and financial and other records of
whatsoever kind of SFCF have been fully, properly and accurately kept and
completed; there are no material inaccuracies or discrepancies of any kind
contained or reflected therein; and they give and reflect a true and fair view
of the financial, contractual and legal position of SFCF. SFCF maintains a
system of internal accounting controls sufficient, in the judgment of SFCF, to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate actions are taken
with respect to any differences.

 

Section 2.11  Employee Benefit Plans. SFCF does not have any “Employee Benefit
Plan” as defined in the U.S. Employee Retirement Income Security Act of 1974 or
similar plans under any applicable laws.

 

Section 2.12  Tax Returns, Payments and Elections. SFCF has filed all Tax (as
defined below) returns, statements, reports, declarations and other forms and
documents (including, without limitation, estimated tax returns and reports and
material information returns and reports) (“Tax Returns”) required pursuant to
applicable law to be filed with any Tax Authority (as defined below). All such
Tax Returns are accurate, complete and correct in all material respects, and
SFCF has timely paid all Taxes due and adequate provisions have been and are
reflected in SFCF’s Financial Statements for all current taxes and other charges
to which SFCF is subject and which are not currently due and payable. None of
SFCF’s federal income tax returns have been audited by the Internal Revenue
Service. SFCF has no knowledge of any additional assessments, adjustments or
contingent tax liability (whether federal or state) of any nature whatsoever,
whether pending or threatened against the SFCF for any period, nor of any basis
for any such assessment, adjustment or contingency. SFCF has withheld or
collected from each payment made to each of its employees, if applicable, the
amount of all Taxes (including, but not limited to, United States income taxes
and other foreign taxes) required to be withheld or collected therefrom, and has
paid the same to the proper Tax Authority. For purposes of this Agreement, the
following terms have the following meanings: “Tax” (and, with correlative
meaning, “Taxes” and “Taxable”) means any and all taxes including, without
limitation, (x) any net income, alternative or add-on minimum tax, gross income,
gross receipts, sales, use, ad valorem, transfer, franchise, profits, value
added, net worth, license, withholding, payroll, employment, excise, severance,
stamp, occupation, premium, property, environmental or windfall profit tax,
custom, duty or other tax, governmental fee or other like assessment or charge
of any kind whatsoever, together with any interest or any penalty, addition to
tax or additional amount imposed by any United States, local or foreign
governmental authority or regulatory body responsible for the imposition of any
such tax (domestic or foreign) (a “Tax Authority”), (y) any liability for the
payment of any amounts of the type described in (x) as a result of being a
member of an affiliated, consolidated, combined or unitary group for any taxable
period or as the result of being a transferee or successor thereof, and (z) any
liability for the payment of any amounts of the type described in (x) or (y) as
a result of any express or implied obligation to indemnify any other person.

 

Section 2.13  No Debt Obligations. Upon the Closing Date, SFCF will have no
debt, obligations or liabilities of any kind whatsoever other than with respect
to the transactions contemplated hereby. SFCF is not a guarantor of any
indebtedness of any other person, entity or corporation.

 

Section 2.14  No Broker Fees. No brokers, finders or financial advisory fees or
commissions will be payable by or to SFCF or any of their affiliates with
respect to the transactions contemplated by this Agreement.





4




--------------------------------------------------------------------------------

 

Section 2.15  No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or anticipated by SFCF to arise,
between SFCF and any accountants and/or lawyers formerly or presently engaged by
SFCF. SFCF is current with respect to fees owed to its accountants and lawyers.

 

Section 2.16 Disclosure. This Agreement and any certificate attached hereto or
delivered in accordance with the terms hereby by or on behalf of SFCF in
connection with the transactions contemplated by this Agreement do not contain
any untrue statement of a material fact or omit any material fact necessary in
order to make the statements contained herein and/or therein not misleading.

 

Section 2.17 Absence of Undisclosed Liabilities. Since the date of the filing of
its quarterly report on Form 10-K for the year ended December 31, 2009, except
as specifically disclosed in the Public Reports: (A) there has been no event,
occurrence or development that has resulted in or could result in a Material
Adverse Effect; (B) SFCF has not incurred any liabilities, obligations, claims
or losses, contingent or otherwise, including debt obligations, other than
professional fees; (C) SFCF has not declared or made any dividend or
distribution of cash or property to its shareholders, purchased, redeemed or
made any agreements to purchase or redeem any shares of its capital stock, or
issued any equity securities other than with respect to transactions
contemplated hereby; (D) SFCF has not made any loan, advance or capital
contribution to or investment in any person or entity; (E) SFCF has not
discharged or satisfied any lien or encumbrance or paid any obligation or
liability (absolute or contingent), other than current liabilities paid in the
ordinary course of business; (F) SFCF has not suffered any substantial losses or
waived any rights of material value, whether or not in the ordinary course of
business, or suffered the loss of any material amount of prospective business;
and (G) except for the Share Exchange, SFCF has not entered into any other
transaction other than in the ordinary course of business, or entered into any
other material transaction, whether or not in the ordinary course of business.

 

Section 2.18  No Integrated Offering. SFCF does not have any registration
statement pending before the Commission or currently under the Commission’s
review and since the Closing Date, except as contemplated under this Agreement,
SFCF has not offered or sold any of its equity securities or debt securities
convertible into shares of Common Stock.

 

Section 2.19  Employees.

 

A. 

SFCF has 1 employee.

 

B. 

Other than Grant Jasmin, SFCF does not have any officers or directors. No
director or officer of SFCF is a party to, or is otherwise bound by, any
contract (including any confidentiality, non-competition or proprietary rights
agreement) with any other person that in any way adversely affects or will
materially affect (a) the performance of her duties as a director or officer of
SFCF or (b) the ability of SFCF to conduct its business.

 

Section 2.20  No Undisclosed Events or Circumstances. No event or circumstance
has occurred or exists with respect to SFCF or its respective businesses,
properties, prospects, operations or financial condition, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by SFCF but which has not been so publicly announced or disclosed. SFCF has not
provided to Powrtec, or the Powrtec Shareholders, any material non-public
information or other information which, according to applicable law, rule or
regulation, was required to have been disclosed publicly by SFCF but which has
not been so disclosed, other than with respect to the transactions contemplated
by this Agreement and/or the Private Placement.

 

Section 2.21 Disclosure. This Agreement and any certificate attached hereto or
delivered in accordance with the terms hereof by or on behalf of SFCF or any of
the SFCF Controlling Stockholders in connection with the transactions
contemplated by this Agreement, when taken together, do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements contained herein and/or therein not misleading.




Section 2.22  No Assets or Real Property. Except as set forth on the most recent
Financial Statements, SFCF does not have any assets of any kind.  SFCF does not
own or lease any real property.

 

Section 2.23  Interested Party Transactions.  Except as disclosed on Schedule
2.23 and in Commission filings, no officer, director or shareholder of SFCF or
any affiliate or “associate” (as such term is defined in Rule 405 of the
Commission under the Securities Act) of any such person or entity, has or has
had, either directly or indirectly, (a) an interest in any person or entity
which (i) furnishes or sells services or products which are furnished or sold or
are proposed to be furnished or sold by SFCF, or (ii) purchases from or sells or
furnishes to, or proposes to purchase from, sell to or furnish SFCF any goods or
services; or (b) a beneficial interest in any contract or agreement to which
SFCF is a party or by which it may be bound or affected.

 

Section 2.24   Intellectual Property. Except as in documents filed with the
Commission, SFCF does not own, use or license any intellectual property in its
business as presently conducted.








5




--------------------------------------------------------------------------------

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF POWRTEC

 

Powrtec represents, warrants and agrees that all of the statements in the
following subsections of this Article III, pertaining to Powrtec, are true and
complete as of the date hereof.

 

Section 3.1  Incorporation.  Powrtec is a company duly incorporated, validly
existing, and in good standing under the laws of Delaware and has the corporate
power and is duly authorized under all applicable laws, regulations, ordinances,
and orders of public authorities to carry on its business in all material
respects as it is now being conducted.  The execution and delivery of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not, violate any provision of Powrtec’s Articles of Incorporation or
bylaws.  Powrtec has taken all actions required by law, its Articles of
Incorporation or bylaws, or otherwise to authorize the execution and delivery of
this Agreement.  Powrtec has full power, authority, and legal capacity and has
taken all action required by law, its Articles of Incorporation or bylaws, and
otherwise to consummate the transactions herein contemplated.

 

Section 3.2  Authorized Shares.  Powrtec is authorized to issue two classes of
stock: 3,000,000 shares of Common stock, $0.001 par value, of which 1,859,772
shares are issued and outstanding and another 265,000 shares have been reserved
for issuance; and 1,000,000 shares of Preferred stock, par value $0.001, of
which no shares are issued and outstanding. The issued and outstanding shares
are validly issued, fully paid, and non-assessable and not issued in violation
of the preemptive or other rights of any person. 




Section 3.3  Subsidiaries and Predecessor Corporations.   Powrtec does not have
any subsidiaries, and does not own, beneficially or of record, any shares of any
other corporation.

 

Section 3.4  Financial Statements. Powrtec has kept all books and records since
inception and such financial statements have been prepared in accordance with
generally accepted accounting principles consistently applied throughout the
periods involved. The balance sheets are true and accurate and present fairly as
of their respective dates the financial condition of Powrtec.  As of the date of
such balance sheets, except as and to the extent reflected or reserved against
therein, Powrtec had no liabilities or obligations (absolute or contingent)
which should be reflected in the balance sheets or the notes thereto prepared in
accordance with generally accepted accounting principles, and all assets
reflected therein are properly reported and present fairly the value of the
assets of Powrtec, in accordance with generally accepted accounting principles.
The statements of operations, stockholders’ equity and cash flows reflect fairly
the information required to be set forth therein by generally accepted
accounting principles.

 

To the best of its knowledge, Powrtec has duly and punctually paid all
Governmental fees and taxation which it has become liable to pay and has duly
allowed for all taxation reasonably foreseeable and is under no liability to pay
any penalty or interest in connection with any claim for governmental fees or
taxation and Powrtec has made any and all proper declarations and returns for
taxation purposes and all information contained in such declarations and returns
is true and complete and full provision or reserves have been made in its
financial statements for all Governmental fees and taxation.

 

The books and records, financial and otherwise, of Powrtec are, in all material
aspects, complete and correct and have been maintained in accordance with good
business and accounting practices.

 

All of Powrtec’s assets are reflected on its financial statements, and Powrtec
has no material liabilities, direct or indirect, matured or unmatured,
contingent or otherwise which are not reflected on its financials statements.

 

Section 3.5  Information. The information concerning Powrtec set forth in this
Agreement is complete and accurate in all material respects and does not contain
any untrue statement of a material fact or omit to state a material fact
required to make the statements made, in light of the circumstances under which
they were made, not misleading.


Section 3.6  Absence of Certain Changes or Events. Since December 31, 2009, (a)
there has not been any material adverse change in the business, operations,
properties, assets, or condition (financial or otherwise) of Powrtec; and (b)
Powrtec has not (i) declared or made, or agreed to declare or make, any payment
of dividends or distributions of any assets of any kind whatsoever to
stockholders or purchased or redeemed, or agreed to purchase or redeem, any of
its shares; (ii) made any material change in its method of management, operation
or accounting, (iii) entered into any other material transaction other than
sales in the ordinary course of its business; or (iv) made any increase in or
adoption of any profit sharing, bonus, deferred compensation, insurance,
pension, retirement, or other employee benefit plan, payment, or arrangement
made to, for, or with its officers, directors, or employees; and

 

Section 3.7  Litigation and Proceedings. There are no actions, suits,
proceedings, or investigations pending or, to the knowledge of Powrtec after
reasonable investigation, threatened by or against  Powrtec or affecting Powrtec
or its properties, at law or in equity, before any court or other governmental
agency or instrumentality, domestic or foreign, or before any arbitrator of any
kind.  Powrtec does not have any knowledge of any material default on its part
with respect to any judgment, order, injunction, decree, award, rule, or
regulation of any court, arbitrator, or governmental agency or instrumentality
or of any circumstances.

 





6




--------------------------------------------------------------------------------




Section 3.8  No Conflict With Other Instruments. The execution of this Agreement
and the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of any indenture, mortgage, deed of
trust, or other material agreement, or instrument to which Powrtec is a party or
to which any of its assets, properties or operations are subject.

 

Section 3.9  Compliance With Laws and Regulations. To the best of its knowledge,
Powrtec has complied with all applicable statutes and regulations of any
federal, state, or other governmental entity or agency thereof, except to the
extent that noncompliance would not materially and adversely affect the
business, operations, properties, assets, or condition of Powrtec or except to
the extent that noncompliance would not result in the occurrence of any material
liability for Powrtec.  This compliance includes, but is not limited to, the
filing of all reports to date with federal and state securities authorities.

 

Section 3.10  Approval of Agreement. The Board of Directors of Powrtec has
authorized the execution and delivery of this Agreement by Powrtec and has
approved this Agreement and the transactions contemplated hereby.

 

Section 3.11 Valid Obligation. This Agreement and all agreements and other
documents executed by Powrtec in connection herewith constitute the valid and
binding obligation of Powrtec, enforceable in accordance with its or their
terms, except as may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefore may
be brought.




ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF POWRTEC SHAREHOLDERS

 

Each of the Powrtec Shareholders hereby individually represents and warrants to
SFCF:

 

Section 4.1 Authority. Such Powrtec Shareholder has the right, power, authority
and capacity to execute and deliver this Agreement to which such Powrtec
Shareholder is a party, to consummate the transactions contemplated by this
Agreement to which such Powrtec Shareholder is a party, and to perform such
Powrtec Shareholder’s obligations under this Agreement to which such Powrtec
Shareholder is a party. This Agreement has been duly and validly authorized and
approved, executed and delivered by such Powrtec Shareholder. Assuming this
Agreement has been duly and validly authorized, executed and delivered by the
parties thereto other than the Powrtec Shareholders, this Agreement is duly
authorized, executed and delivered by such Powrtec Shareholder and constitutes
the legal, valid and binding obligation of such Powrtec Shareholder, enforceable
against such Powrtec Shareholder in accordance with their respective terms,
except as such enforcement is limited by general equitable principles, or by
bankruptcy, insolvency and other similar Laws affecting the enforcement of
creditors rights generally.

 

Section 4.2  Acknowledgment. Such Powrtec Shareholder understands and agrees
that the SFCF Shares to be issued pursuant to this Agreement have not been
registered under the Securities Act or the securities laws of any state of the
U.S. and that the issuance of the SFCF Shares is being effected in reliance upon
an exemption from registration afforded either under Section 4(2) of the
Securities Act for transactions by an issuer not involving a public offering or
Regulation D promulgated thereunder or Regulation S for offers and sales of
securities outside the U.S.

 

Section 4.3  Stock Legends. Each Powrtec Shareholder hereby agrees with SFCF as
follows:

 

A. 

Securities Act Legend Accredited Investors. The certificates evidencing the SFCF
Shares issued to the Powrtec Shareholders will bear the following legend:




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, OR (3) IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S PROMULGATED UNDER THE SECURITIES ACT, AND BASED ON AN OPINION OF
COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY,
THAT THE PROVISIONS OF REGULATION S HAVE BEEN SATISFIED.





7




--------------------------------------------------------------------------------




 

B. 

Other Legends. The certificates representing such SFCF Shares, and each
certificate issued in transfer thereof, will also bear any other legend required
under any applicable law, including, without limitation, any U.S. state
corporate and state securities law, or contract.

 

C.

 Opinion. The Powrtec Shareholders shall not transfer any or all of the SFCF
Shares pursuant to Rule 144, under the Securities Act, Regulation S or absent an
effective registration statement under the Securities Act and applicable state
securities law covering the disposition of the SFCF Shares, without first
providing SFCF, if required by SFCF, with an opinion of counsel (which counsel
and opinion are reasonably satisfactory to the SFCF) to the effect that such
transfer will be made in compliance with Rule 144, under the Securities Act,
Regulation S or will be exempt from the registration and the prospectus delivery
requirements of the Securities Act and the registration or qualification
requirements of any applicable U.S. state securities laws.

 

Section 4.4  Ownership of Shares. Each Powrtec Shareholder is both the record
and beneficial owner of such number of Powrtec Shares as specifically set forth
on Schedule I hereto and that they are not the record or beneficial owner of any
other shares of Powrtec. Each Powrtec Shareholder has and shall transfer at the
Closing, good and marketable title to those Powrtec Shares, free and clear of
all liens, claims, charges, encumbrances, pledges, mortgages, security
interests, options, rights to acquire, proxies, voting trusts or similar
agreements, restrictions on transfer or adverse claims of any nature whatsoever,
excepting only restrictions on future transfers imposed by applicable law.

 

 

ARTICLE V

 

CONDITIONS TO OBLIGATIONS OF POWRTEC AND THE POWRTEC SHAREHOLDERS

 

The obligations of Powrtec and the Powrtec Shareholders to consummate the
transactions contemplated by this Agreement are subject to the fulfillment, at
or before the Closing Date, of the following conditions, any one or more of
which may be waived by Powrtec and the Powrtec Shareholders at their sole
discretion:

 

Section 5.1  Representations and Warranties of SFCF. All representations and
warranties made by SFCF in this Agreement shall be true and correct in all
material respects on and as of the Closing Date, except insofar as the
representations and warranties relate expressly and solely to a particular date
or period, in which case, subject to the limitations applicable to the
particular date or period, they will be true and correct in all material
respects on and as of the Closing Date with respect to such date or period.

 

Section 5.2  Agreements and Covenants. SFCF shall have performed and complied in
all material respects with all agreements and covenants required by this
Agreement to be performed or complied with on or prior to the Closing Date.

 

Section 5.3  Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall be in full force and
effect on the Closing Date.

 

Section 5.4  No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, which declares this Agreement invalid in any respect or prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of SFCF shall be in effect; and no action or proceeding
before any court or governmental or regulatory authority, domestic or foreign,
shall have been instituted or threatened by any government or governmental or
regulatory authority, domestic or foreign, or by any other person, or entity
which seeks to prevent or delay the consummation of the transactions
contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.

 

Section 5.5  Other Closing Documents. Powrtec shall have received such
certificates, instruments and documents in confirmation of the representations
and warranties of SFCF, SFCF’s performance of its obligations hereunder, and/or
in furtherance of the transactions contemplated by this Agreement as the Powrtec
Shareholders and/or their respective counsel may reasonably request.

 

Section 5.6  Documents. SFCF must have caused the following documents to be
delivered to Powrtec and the Powrtec Shareholder:




A. 

share certificates evidencing the SFCF Shares registered in the name of the
Powrtec Shareholders;




B. 

a Secretary’s Certificate, dated the Closing Date, certifying attached copies of
(A) the SFCF Charter Documents, (B) the resolutions of the SFCF Board approving
this Agreement and the transactions contemplated hereby and thereby; and (C) the
incumbency of each authorized officer of SFCF signing this Agreement to which
SFCF is a party;





8




--------------------------------------------------------------------------------




C.

 an Officer’s Certificate, dated the Closing Date, certifying as to
Sections 5.1, 5.2, 5.3, 5.4, 5.7, and 5.8.

 

D.

 a Certificate of Good Standing of SFCF, dated as of a date not more than five
business days prior to the Closing Date;

 

E.

 this Agreement is duly executed;

 

F.

 the amendment of the Articles of Incorporation to change the name of the
corporation to PowrTec International Corp.;




G.

 the amendment of the Articles of Incorporation to change the capital stock to
500,000,000 shares authorized as Common Stock, par value $0.001, and 10,000,000
shares authorized as Preferred Stock, par value $0.001; and




I.

 such other documents as Powrtec may reasonably request for the purpose of (A)
evidencing the accuracy of any of the representations and warranties of SFCF,
(B) evidencing the performance of, or compliance by SFCF with any covenant or
obligation required to be performed or complied with by SFCF, (C) evidencing the
satisfaction of any condition referred to in this Article V, or (D) otherwise
facilitating the consummation or performance of any of the transactions
contemplated by this Agreement.




Section 5.7  Cancellation of Shares.  The 1,700,000 shares of SFCF Common Stock
owned by Grant Jasmin shall be irrevocably cancelled immediately following the
issuance of the shares of Common Stock to the Powrtec Shareholders.  Evidence of
such cancellation shall be delivered to Powrtec.

 

Section 5.8  No Material Adverse Effect.  There shall not have been any event,
occurrence or development that has resulted in or could result in a Material
Adverse Effect on or with respect to SFCF.

  

ARTICLE VI

 

CONDITIONS TO OBLIGATIONS OF SFCF

 

The obligations of SFCF to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by SFCF in its sole
discretion:

 

Section 6.1  Representations and Warranties of Powrtec and the Powrtec
Shareholders. All representations and warranties made by Powrtec and the Powrtec
Shareholders on behalf of themselves individually in this Agreement shall be
true and correct on and as of the Closing Date except insofar as the
representation and warranties relate expressly and solely to a particular date
or period, in which case, subject to the limitations applicable to the
particular date or period, they will be true and correct in all material
respects on and as of the Closing Date with respect to such date or period.

 

Section 6.2  Agreements and Covenants. Powrtec and the Powrtec Shareholders
shall have performed and complied in all material respects with all agreements
and covenants required by this Agreement to be performed or complied with by
each of them on or prior to the Closing Date.

 

Section 6.3  Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement, shall have been duly
obtained and shall be in full force and effect on the Closing Date.

 

Section 6.4  No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or other governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, domestic or foreign, that declares this Agreement invalid or
unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
Powrtec shall be in effect; and no action or proceeding before any court or
government or regulatory authority, domestic or foreign, shall have been
instituted or threatened by any government or governmental or regulatory
authority, domestic or foreign, or by any other person, or entity which seeks to
prevent or delay the consummation of the transactions contemplated by this
Agreement or which challenges the validity or enforceability of this Agreement.




Section 6.5  Other Closing Documents. SFCF shall have received such
certificates, instruments and documents in confirmation of the representations
and warranties of Powrtec and the Powrtec Shareholders, the performance of
Powrtec and the Powrtec Shareholders’ respective obligations hereunder and/or in
furtherance of the transactions contemplated by this Agreement as SFCF or its
counsel may reasonably request.





9




--------------------------------------------------------------------------------

 

Section 6.6  Documents. Powrtec and the Powrtec Shareholders must deliver to
SFCF at the Closing:

 

A.

 share certificates evidencing the number of Powrtec Shares, along with executed
share transfer forms transferring such Powrtec Shares to SFCF;

 

B.

 this Agreement to which the Powrtec and the Powrtec Shareholders is a party,
duly executed;

 

C.

 such other documents as SFCF may reasonably request for the purpose of (A)
evidencing the accuracy of any of the representations and warranties of the
Powrtec and the Powrtec Shareholders , (B) evidencing the performance of, or
compliance by Powrtec and the Powrtec Shareholders with, any covenant or
obligation required to be performed or complied with by Powrtec and the Powrtec
Shareholders, as the case may be, (C) evidencing the satisfaction of any
condition referred to in this Article VI, or (D) otherwise facilitating the
consummation or performance of any of the transactions contemplated by this
Agreement.

 

Section 6.7  No Claim Regarding Stock Ownership or Consideration. There must not
have been made or threatened by any Person, any claim asserting that such Person
(a) is the holder of, or has the right to acquire or to obtain beneficial
ownership of the Powrtec Shares, or any other stock, voting, equity, or
ownership interest in, Powrtec, or (b) is entitled to all or any portion of the
SFCF Shares.

 

ARTICLE VII

 

POST-CLOSING AGREEMENTS

 

Section 7.1  SEC Documents. From and after the Closing Date, in the event the
SEC notifies SFCF of its intent to review any Public Report filed prior to the
Closing Date or SFCF receives any oral or written comments from the SEC with
respect to any Public Report filed prior to the Closing Date, SFCF shall
promptly notify the SFCF Controlling Stockholders and the SFCF Controlling
Stockholders shall reasonably cooperate with SFCF in responding to any such oral
or written comments.

 

ARTICLE VIII

 

INDEMNIFICATION

 

Section 8.1 Survival of Provisions. The respective representations, warranties,
covenants and agreements of each of the parties to this Agreement (except
covenants and agreements which are expressly required to be performed and are
performed in full on or before the Closing Date) shall expire on the first day
of the one-year anniversary of the Closing Date (the “Survival Period”). The
right to indemnification, payment of damages or other remedy based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement, with respect to the accuracy or inaccuracy of or
compliance with, any such representation, warranty, covenant, or obligation. The
waiver of any condition based on the accuracy of any representation or warranty,
or on the performance of or compliance with any covenant or obligation, will not
affect the right to indemnification, payment of damages, or other remedy based
on such representations, warranties, covenants, and obligations.

 

Section 8.2  Indemnification.

 

A.

 Indemnification Obligations in favor of the Controlling Stockholders of SFCF.
From and after the Closing Date until the expiration of the Survival Period,
Powrtec shall reimburse and hold harmless the SFCF Controlling Stockholders
(each such person and his heirs, executors, administrators, agents, successors
and assigns is referred to herein as a “SFCF Indemnified Party”) against and in
respect of any and all damages, losses, settlement payments, in respect of
deficiencies, liabilities, costs, expenses and claims suffered, sustained,
incurred or required to be paid by any SFCF Indemnified Party, and any and all
actions, suits, claims, or legal, administrative, arbitration, governmental or
other procedures or investigation against any SFCF Indemnified Party, which
arises or results from a third-party claim brought against a SFCF Indemnified
Party to the extent based on a breach of the representations and warranties with
respect to the business, operations or assets of Powrtec. All claims of SFCF
pursuant to this Section 8.2 shall be brought by the SFCF Controlling
Stockholders on behalf of SFCF and those Persons who were stockholders of SFCF
immediately prior to the Closing Date.  In no event shall any such
indemnification payments exceed $100,000 in the aggregate from Powrtec.  No
claim for indemnification may be brought under this Section 8.2(a) unless all
claims for indemnification, in the aggregate, total more than $10,000.








10




--------------------------------------------------------------------------------



B.

Indemnification in favor of Powrtec and the Powrtec Shareholders. From and after
the Closing Date until the expiration of the Survival Period, the SFCF
Controlling Stockholders will, severally and not jointly, indemnify and hold
harmless Powrtec, the Powrtec Shareholders, and their respective officers,
directors, agents, attorneys and employees, and each person, if any, who
controls or may “control” (within the meaning of the Securities Act) any of the
forgoing persons or entities (hereinafter referred to individually as a “Powrtec
Indemnified Person”) from and against any and all losses, costs, damages,
liabilities and expenses arising from claims, demands, actions, causes of
action, including, without limitation, legal fees, (collectively, “Damages”)
arising out of any (i) any breach of representation or warranty made by SFCF or
the SFCF Controlling Stockholders in this Agreement, and in any certificate
delivered by SFCF or the SFCF Controlling Stockholders pursuant to this
Agreement, (ii) any breach by SFCF or the SFCF Controlling Stockholders of any
covenant, obligation or other agreement made by SFCF or the SFCF Controlling
Stockholders in this Agreement, and (iii) a third-party claim based on any acts
or omissions by SFCF or the SFCF Controlling Stockholders. In no event shall any
such indemnification payments exceed $100,000 in the aggregate from all SFCF
Controlling Stockholders.  No claim for indemnification may be brought under
this Section 8.2(b) unless all claims for indemnification, in the aggregate,
total more than $10,000.

 

ARTICLE IX

 

MISCELLANEOUS PROVISIONS

 

Section 9.1  Publicity. No party shall cause the publication of any press
release or other announcement with respect to this Agreement or the transactions
contemplated hereby without the consent of the other parties, unless a press
release or announcement is required by law. If any such announcement or other
disclosure is required by law, the disclosing party agrees to give the
non-disclosing parties prior notice and an opportunity to comment on the
proposed disclosure.

 

Section 9.2  Successors and Assigns. This Agreement shall inure to the benefit
of, and be binding upon, the parties hereto and their respective successors and
assigns; provided, however, that no party shall assign or delegate any of the
obligations created under this Agreement without the prior written consent of
the other parties.

 

Section 9.3  Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all legal and other fees, costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such fees, costs or expenses.

 

Section 9.4  Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been given or
made if in writing and delivered personally or sent by registered or certified
mail (postage prepaid, return receipt requested)or facsimile to the parties at
the following addresses:




If to Powrtec or the Powrtec Shareholders, to:

Powrtec Corporation

745 Camden Avenue, Suite D
Campbell, CA USA 95008

Attn: Grant Jasmin, President




With a copy to (which copy shall not constitute notice):




If to SFCF or the SFCF Controlling Stockholders, to:

745 Camden Avenue, Suite D
Campbell, CA USA 95008

Attn: Grant Jasmin, President




With a copy to (which copy shall not constitute notice):

Carrillo Huettel, LLP

3033 Fifth Avenue, Suite 201

San Diego, CA 92103

Attn: Luis Carrillo, Esq.




or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 9.4 are concerned unless such changed address is located in the United
States of America and notice of such change shall have been given to such other
party hereto as provided in this Section 9.4.

 





11




--------------------------------------------------------------------------------

Section 9.5  Entire Agreement. This Agreement, together with the exhibits
hereto, represents the entire agreement and understanding of the parties with
reference to the transactions set forth herein and no representations or
warranties have been made in connection with this Agreement other than those
expressly set forth herein or in the exhibits, certificates and other documents
delivered in accordance herewith. This Agreement supersedes all prior
negotiations, discussions, correspondence, communications, understandings and
agreements between the parties relating to the subject matter of this Agreement
and all prior drafts of this Agreement, all of which are merged into this
Agreement. No prior drafts of this Agreement and no words or phrases from any
such prior drafts shall be admissible into evidence in any action or suit
involving this Agreement.

 

Section 9.6  Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible so as to be valid and enforceable.

 

Section 9.7  Titles and Headings. The Article and Section headings contained in
this Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.

 

Section 9.8  Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement. Fax and PDF copies
shall be considered originals for all purposes.

 

Section 9.9  Convenience of Forum; Consent to Jurisdiction. The parties to this
Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of
California, and/or the United States District Court for the Northern District of
California, in respect of any matter arising under this Agreement. Service of
process, notices and demands of such courts may be made upon any party to this
Agreement by personal service at any place where it may be found or giving
notice to such party as provided in Section 9.4.

 

Section 9.10  Enforcement of the Agreement. The parties hereto agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, this being in addition to any
other remedy to which they are entitled at law or in equity.

 

Section 9.11  Governing Law. This Agreement shall be governed by and interpreted
and enforced in accordance with the laws of the State of Delaware without giving
effect to the choice of law provisions thereof.

 

Section 9.12  Amendments and Waivers. Except as otherwise provided herein, no
amendment or waiver of any provision of this Agreement shall be valid unless the
same shall be in writing and signed by all of the parties hereto. No waiver by
any party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any such prior or
subsequent occurrence.




 

[SIGNATURE PAGE FOLLOWS - REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





12




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

SCHOOL4CHAUFFEURS, INC.




 

/s/ Grant Jasmin                               

Name: Grant Jasmin

Title: President

 

 

POWRTEC CORPORATION

 

/s/ Grant Jasmin                             

Name: Grant Jasmin

Title: President

 

 

SCHOOL4CHAUFFEURS, INC. CONTROLLING STOCKHOLDER

 




/s/ Grant Jasmin                             

Name: Grant Jasmin







[SIGNATURE PAGE CONTINUES ON NEXT PAGE]








13




--------------------------------------------------------------------------------




POWRTEC SHAREHOLDERS










 

PERCENTAGE

HELD

 

 

/s/ Grant Jasmin

 

Grant Jasmin

21.5%

 

 

/s/ Chris Kilgus

 

Chris Kilgus

4.0%

 

 

/s/ Gary McDaniel

 

Gary McDaniel

4.0%

 

 

/s/ Raj Johal

 

Raj Johal

6.7%

 

 

/s/ Javier Cancino

 

Javier Cancino

2.7%

 

 

/s/ Len Wood

 

Len Wood

0.5%

 

 

/s/ Franz Helbig

 

Franz Helbig

0.5%

 

 

/s/ Larry Joba

 

Larry Joba

2.7%

 

 

 

 

Pacific Times, Ltd.

1.8%

 

 

 

 

NESA A/S

15.5%

 

 

 

 

Sidoh Mal Air Products

7.7%

 

 

/s/ Muninderpal Rekhi

 

Muninderpal Rekhi

2.0%

 

 

/s/ John Heibel

 

John Heibel

27.8%

 

 

/s/ M.G. Vasan

 

M.G. Vasan

2.5%

  





14




--------------------------------------------------------------------------------

SCHEDULE I

POWRTEC SHAREHOLDERS




Name

Address

Powrtec Shares Held

SFCF Shares To Be Issued

Grant Jasmin

1378 Cordilleras

400,000

376,390

Sunnyvale, CA 94087

Chris Kilgus

11455 Oceanview Ave.

75,000

70,573

Felton, CA 95018

Gary McDaniel

1920 16th Ave

75,000

70,573

Santa Cruz, CA  95062

Raj Johal

44429 Cavisson Ct.

125,000

117,622

Fremont, CA 95439

Javier Cancino

22 Vista Street

50,000

47,049

Watsonville, CA 95076

Len Wood

12351 Radoyka St.

10,000

9,410

Saratoga, CA

Franz Helbig

12351 Radoyka St.

10,000

9,410

Saratoga, CA

Larry Joba

444 Western Dr.

50,000

47,049

Santa Cruz, CA  95060

Pacific Times, Ltd.

1500 Green Hills Rd., 107

34,377

32,348

Scotts Valley, CA 95066

NESA A/S

Nesa Alle 1

287,538

270,566

2820 Gentofte, Denmark

Sidoh Mal Air Products

745 Camden Avenue, Suite D

142,857

134,425

Campbell, CA USA 95008

M. G. Vasan

745 Camden Avenue, Suite D

45,882

43,174

Campbell, CA USA 95008

Muninderpal Rekhi

745 Camden Avenue, Suite D

37,059

34,872

Campbell, CA USA 95008

John Heibel

498 Glen Canyon Ct

517,059

486,540

Santa Cruz, CA 95060

TOTALS

1,859,772

1,750,000











15


